DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Disposition of Claims
Claims 1-8, 10-11, 16-19, 24-27, and 38-41 were pending.  Amendments to claims 1-4, 6-8, and 19 are acknowledged and entered.  New claims 42-45 are acknowledged and entered. Claims 9-15, 20-23, and 28-37, and 39-41 have been cancelled.  Claims 1-8, 16-19, 24-27, 38, and 42-45 will be examined on their merits. 
  
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0382452 A1, Published 12/19/2019.  Amendments to the specification presented on 07/01/2020 and 03/04/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2021 and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-8, 10-11, 16-19, 24-27, and 38-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 1-8, 10-11, 16-19, 24-27, and 38-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
(Rejection withdrawn.)  The rejection of Claims 1-6, 16-19, 24-27, and 38-39 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-4, 16-19, 24-26, and 38-39 under 35 U.S.C. 102(a)(1) as being anticipated by Li et. al. (Li C, et. al. J Virol. 2012 Aug;86(15):7752-9. Epub 2012 May 16; CITED IN IDS; hereafter “Li”) as evidenced by Bowles et. al. (Bowles DE, et. al. Mol Ther. 2012 withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claim(s) 1-4, 16-19, 24, and 38-39 under 35 U.S.C. 102(a)(1) as being anticipated by Warischalk et. al. (Warischalk JK, Samulski RJ.  AAV Vector Development & Application Abstract 6. Adeno-Associated Virus Capsid Motif That Influences Tissue Specific Vector Transduction In Vivo". 16th Annual Meeting ASGCT. May 15-18, 2013; Salt Lake City, UT, USA.; hereafter “Warischalk”) as evidenced by Bowles (supra) and Li (supra), is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 5-8, 10-11, 27, and 40-41 under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1-4, 16-19, 24-26, and 38-39 above, and further in view of Samulski et. al. (US20070196338A1, Pub. 08/23/2007; hereafter “Samulski”) and Xie et. al. (Xie Q, et. al. Virology. 2011 Nov 10;420(1):10-9. Epub 2011 Sep 13.; hereafter “Xie”) is withdrawn in light of the amendments to the claims. 

Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-8, 16-19, 24-27, and 38-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 7,867,484 in view of Li (supra), is withdrawn in the light of the amendments to the claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, which clarify the region which is mutated and in which AAV serotypes/subtypes it is, or is not, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-8, 16-19, 24-27, 38, and 42-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/